

115 HRES 404 IH: Expressing the sense of the House of Representatives regarding the need to create a small donor and public finance system for Congressional elections.
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 404IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Nolan submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of the House of Representatives regarding the need to create a small donor and
			 public finance system for Congressional elections.
	
 1.Providing for small donor and public financing of electionsIt is the sense of the House of Representatives that, in order to eliminate the undue influence of money in politics—
 (1)Congress should create a small donor and public finance system for Congressional elections, which will ensure that Congress is responsible to voters instead of well-financed special interests; and
 (2)Members of Congress should devote their full time to regular order and governing instead of campaign fundraising.
			